 Case: 1:21-cr-00129-CAB Doc #: 15 Filed: 03/29/21 1 of 1. PageID #: 38




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



UNITED STATES OF AMERICA,                )      CASE NO. 1:21CR129
                                         )
                                         )
                     Plaintiff,          )      JUDGE CHRISTOPHER A. BOYKO
                                         )
               Vs.                       )
                                         )
CONSUELO BROWN,                          )      ORDER ADOPTING
                                         )      REPORT AND RECOMMENDATION
                                         )      OF MAGISTRATE JUDGE
                                         )
                     Defendant.          )


      The above Defendant, accompanied by counsel, proffered a plea of guilty

before Magistrate Judge David A. Ruiz, to a charge in the Information. The Court finds

that the Defendant’s proffer of guilt was made under oath knowingly, intelligently and

voluntarily and that all requirements imposed by the United States Constitution and

Fed.R.Crim.P. 11 are satisfied. THEREFORE, the Court adopts the Report and

Recommendation of Magistrate Judge David A. Ruiz, approves the Plea Agreement,

accepts the Defendant’s offer of guilt and finds the Defendant guilty as charged in the

Information.

      The signed Plea Agreement shall be filed as of the date of this Order.

      IT IS SO ORDERED.


                                                s/ Christopher A. Boyko
                                                CHRISTOPHER A. BOYKO
                                                Senior United States District Judge
Dated: March 29, 2021
